Citation Nr: 0117711	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a low 
back disability manifested by status post lumbar laminectomy 
with clinical right L5-S1 lumbar radiculopathy, currently 
evaluated as 60 percent disabling.

2.  Entitlement to an increased disability rating for a 
prostate disability, manifested by chronic prostatitis, early 
benign prostatic hyperplasia, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased disability rating for an 
acquired psychiatric disorder, variously diagnosed as 
adjustment disorder with depressed features and dysthymia, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability evaluation for 
individual unemployability resulting from service connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran retired from active duty with service from August 
1969 to February 1998. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 2000 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's service connected low back disability is 
manifested by complaints of lower back pain with pain 
radiating into the right leg.  Range of motion is limited to 
40 degrees of flexion; 15 degrees of extension; and 20 
degrees of lateral flexion and rotation. 

3.  The evidence does not show residuals of fractured 
vertebrae with cord involvement, resulting in being 
bedridden, or requiring long leg braces.  The evidence also 
does not show complete bony fixation (ankylosis) of the 
entire spine.

4.  The evidence does not show that the veteran's service 
connected prostate condition is productive of a voiding 
dysfunction requiring the use of an appliance, or the wearing 
of absorbent materials which must be changed more than four 
times per day. 

5.  The veteran's service connected acquired psychiatric 
disorder is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The evidence does not 
show occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss. 

6.  The veteran has established service connection for a low 
back disability, evaluated as 60 percent disabling; a 
prostate condition, evaluated as 40 percent disabling; an 
acquired psychiatric disorder, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
headaches, evaluated as 10 percent disabling; anal fissure 
with thrombosed external hemorrhoids, by history, evaluated 
as noncompensable; a bilateral hearing loss disability, 
evaluated as noncompensable; and recurrent pterygium, 
evaluated as noncompensable.  His present combined service 
connected disability rating is 80 percent.

7. The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation a low 
back disability, manifested by status post lumbar laminectomy 
with clinical pain right L5-S1 lumbar radiculopathy, 
currently evaluated as 60 percent disabling, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5286 
(2000).

2.  The criteria for an increased rating for a prostate 
condition manifested by chronic prostatitis, early benign 
prostatic hyperplasia, currently evaluated as 40 percent 
disability, are not met. 38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, §§ 4.115a, 
4.115b, Diagnostic Code 7527 (2000).

3.  The criteria for an increased rating for an acquired 
psychiatric disorder, variously diagnosed as an adjustment 
disorder with depressed features and dysthymia, currently 
evaluated as 10 percent disabling, are not met.   38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9440 (2000).

4.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met. 38 U.S.C. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service medical records are associated with the claims 
folder.  Hence, the Board finds that the duty to assist the 
veteran in obtaining service medical records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  VA treatment and examination reports 
have been received.  In addition, VA has a duty to assist the 
veteran in obtaining relevant treatment records referenced by 
the veteran.  However, the evidence does not show that the 
veteran has referenced the existence of any relevant medical 
evidence that has not been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claim, VA's duty to assist the 
claimant in this regard is satisfied.  See VCAA § 3(a), at 
2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has also been afforded VA examination in 
conjunction with this claim.  Accordingly, those aspects of 
the "duty to assist" are satisfied.  The veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of a statement of the case 
that has been issued during the appellate process.  See VCAA 
§ 3(a), at 2096-97 (to be codified at 38 U.S.C. § 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the veteran's claims by the RO would 
produce a different result. 


I.  Claims for Increased Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2000).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

When a condition is not listed in the Schedule, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  
In the present case, the RO issued an August 2000 rating 
action that denied increased disabilities ratings for the 
veteran's low back disability, rated as 60 percent 
disability; prostate disability, rated as 40 percent 
disability; and acquired psychiatric disorder, rated as 10 
percent disability.  The veteran filed a timely appeal of 
these decisions contending that each disability is more 
severe than presently evaluated thereby warranting an 
increased disability rating.  

A.  Low Back Disability

The veteran contends that an increased disability evaluation 
for his lower back disability, rated as 60 percent disabling, 
is warranted.  After a review of the evidence, the Board 
finds that the evidence does not support his contentions.  
Accordingly his claim fails.  

Schedular evaluations for disabilities of the spine are found 
under Diagnostic Codes 5285 to 5295.  38 C.F.R. § 4.104 
(2000).  Under Diagnostic Code 5285, a 100 percent disability 
evaluation is warranted for residuals, fracture of vertebra, 
with cord involvement, bedridden, or requiring long leg 
braces.  A 60 percent disability rating contemplates 
residuals, fracture of vertebra without cord involvement; 
abnormal mobility requiring neck brace (jury mast).

Under Diagnostic Code 5286, a 100 percent disability rating 
is appropriate for ankylosis of the entire spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  A 60 percent disability rating 
contemplates complete bony fixation (ankylosis) of the spine 
at a favorable angle.

Under Diagnostic Code 5293, a 60 percent disability rating 
contemplates pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief. 

In April 1998, an MRI study of the veteran's lumbar spine, 
without contrast, was conducted at a VA medical facility.  
This study revealed abundant enhancing scar tissue throughout 
the right side of the spinal canal at the L5-S1 level 
extending through the intervertebral foramen with a central 
non-enhancing area.  

In May 1999, an MRI study conducted at a VA medical facility 
revealed an L5-S1 posterocentral disk protrusion that did not 
appear to compress the thecal sac or nerve root.  The S1 
nerve root appeared unremarkable and unchanged as compared 
with a prior study performed in April 1998.  In addition, the 
MRI revealed markedly diminished scar tissue in the right S1 
nerve root.  

VA outpatient treatment records dated from February 1999 to 
March 2000 show that the veteran complained on several 
occasions of low back pain. He was prescribed medication and 
treated with physical therapy.  

In April 2000, the veteran was afforded a VA spine 
examination.  The examiner noted that it was unclear from 
prior MRI findings if the veteran's symptomatology 
represented a small disk fragment surrounded by scar tissue, 
or irregularly thickened and irregular entrapment of the 
right S1 nerve root with cicatricial tissue.  The examination 
report indicates that the veteran presented with complaints 
of a severe low back pain with radiation to the right 
posterior leg up to the toes.  He referred tingling and 
numbness of the plantar aspect of the right foot and cramping 
in the right leg.  He was presently using Naproxen and Paxil 
which resulted in temporary pain control for 15 minutes.  The 
veteran reported that precipitating factors included 
intercourse, bending to put his shoes on, bathing, doing 
dishes, brushing his teeth, and sitting for a long time.  
Alleviating factors included painkillers and exercises taught 
to him by the Rehabilitation Medicine Service (RMS).   When 
asked how many times during the last year he had acute severe 
low back pain which impaired him functionally, he stated that 
on 8 occasions the pain was severe.  He reported that he 
needed a cane due to falls and was planning to obtain a 
prescription for a cane.  While he underwent a lumbar 
laminectomy in March 1998, the veteran reported that it was 
not effective after 2 months.  Range of motion was recorded 
as follows:  forward flexion of 40 degrees, backward 
extension of 15 degrees, and lateral flexions and rotations 
of 20 degrees.  The examiner noted that he observed the 
veteran undressing and that, while undressing, he displayed 
more range motion with a pain free expression than was 
measured.  The examiner noted that there was no objective 
evidence of painful motion on all movement of the lumbar 
spine.  Similarly, there was no lumbar paravertebral muscle 
spasm.  Objective evidence of mild weakness of the right 
ankle dorsiflexor muscle is indicated.  There was no 
tenderness to palpation of the lumbar paravertebral muscles.  
There were also no postural abnormalities or fixed 
deformities of the back.  The examiner noted that the veteran 
had diminished pinprick and smooth sensation on all 
dermatomes of the right leg.  In addition, positive straight 
leg raising was noted bilaterally.  He had absent right ankle 
jerk and diminished left ankle jerk +1.  Knee jerks were +2 
and symmetric, bilaterally.  The veteran had a normal gait 
cycle.  Muscle atrophy was noted in the right leg.  

After a review of the evidence, the Board finds that the 
schedular criteria for an increased disability rating for the 
veteran's low back disability are not met.  To reiterate, a 
100 percent disability evaluation is warranted under 
Diagnostic Code 5285 for residuals of a fractured vertebra 
with cord involvement, with confinement to bed (bedridden), 
or requiring long leg braces.  While the evidence shows that 
the veteran has had low back surgery with post operative 
complaints of low back pain since separation from active 
surgery, the evidence does not show that he has a fractured 
vertebra as contemplated by a rating under Diagnostic Code 
5285.  Similarly, the evidence does not show that the veteran 
is bedridden or requires a long leg brace.  Accordingly, the 
Board finds that the criteria for an increased disability 
evaluation under Diagnostic Code 5285 are not met.

The Schedule also provides a 100 percent disability rating 
for ankylosis of the entire spine at an unfavorable angle, 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) under Diagnostic Code 5286.  However, the evidence does 
not show that the veteran has ankylosis of his entire spine.  
On the contrary, while limitation of motion is indicated in 
the August 2000 VA examination report, the veteran had 
recorded range of motion findings to 40 degrees of flexion; 
15 degrees of extension; and 20 degrees of lateral flexion 
and rotation.  Similarly, VA outpatient treatment records, 
while indicating low back pain with radiation into the right 
leg, are silent for any treatment, complaint, or diagnosis of 
ankylosis of the entire spine at an unfavorable angle.  
Accordingly, the Board finds that the criteria for an 
increased disability rating under Diagnostic Code 5286 are 
not met.

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 60 percent 
disability evaluation in effect sufficiently reflects the 
level of functional impairment demonstrated.  Despite the 
veteran's complaints of back pain with radiating pain, the 
August 2000 examination report indicated that there was no 
painful motion in the range of motion measured.  On the 
contrary, the examiner noted that there was no objective 
evidence of painful motion on all movements of the lumbar 
spine.

As set forth above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for a low back disability, manifested by status post 
lumbar laminectomy with clinical right L5-S1 radiculopathy, 
presently evaluated as 60 percent disabling, as the schedular 
criteria for an increased rating for this disability clearly 
are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the claim of entitlement to 
an increased disability rating for a low back disability, 
currently evaluated as 60 percent disabling, to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The veteran is retired from the 
military and so a determination of marked interference with 
extant employment cannot be determined; however, his clinical 
findings and symptomatology, severe though they be, are 
clearly contemplated by the above mentioned codes.

B.  Prostate Condition

The veteran contends that his prostate condition is more 
severe than currently evaluated warranting an increased 
rating.  After a review of the evidence, the Board finds that 
the evidence does not support his contentions.  Accordingly 
his claim fails.  

The veteran established service connection for chronic 
prostatitis; early benign prostatic hyperplasia, by means of 
an October 1999 rating decision, which assigned a 40 percent 
disability rating.  By means of an August 2000 rating 
decision, an increased rating for this disability was denied.  
The veteran perfected a timely appeal of this action. 

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are evaluated pursuant to the 
criteria found in Diagnostic Code 7527 of the Schedule.  38 
C.F.R. § 4.115b (2000).  Under those criteria, prostate 
disabilities are rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b (2000).  The criteria for evaluation of voiding 
dysfunction provide for a rating of 40 percent where the 
evidence shows urine leakage, urine frequency, or obstructed 
voiding requiring the wearing of absorbent materials which 
must be changed two to four times per day.  A rating of 60 
percent is provided where the evidence shows urine leakage, 
urine frequency, or obstructed voiding requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  A schedular rating 
in excess of 60 percent is not provided for under the 
criteria for rating voiding dysfunction.  38 C.F.R. § 4.115a 
(2000).  Under the criteria for rating urinary frequency, a 
40 percent disability evaluation is appropriate for daytime 
voiding interval less than one hour; or awakening to void 
five or more times per night.  Id.  

After a review of the evidence, the Board finds that an 
increased disability rating for the veteran's service 
connected prostate disability is not warranted.  In September 
1999, the veteran was afforded a VA genitourinary 
examination.  He referred a history of prostate inflammation 
dating to active duty.  He presented with urinary problems 
that included frequent spontaneous expulsion of semen and 
severe terminal dribbling.  He reported urinary frequency of 
5 times per night with frequent hesitancy and normal urinary 
flow with mild occasional dysuria.  He reported incontinence 
after voiding.  Diagnosis was chronic prostatitis and early 
benign prostatic hyperplasia.  

VA examination dated in April 2000 shows that he had a 
slightly enlarged tender prostate with evidence of prostatic 
secretions in the area of the urethra, the evidence does not 
show that the veteran's chronic prostatitis or early benign 
prostatic hyperplasia necessitates the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  On the contrary, while complaining of 
nocturia six times per day with urinary frequency during the 
day of once every hour or two, he had no history of 
incontinence except for post voiding dribbling.  He did not 
use any appliances or pads.  Despite complaints of a slow 
stream and burning and sensation of incomplete voiding, he 
had no history of urinary tract infections, renal colic, 
bladder stones, or nephritis.  He needed no catheterization, 
no dilatation, no special diet, and no medication for his 
prostate conditions.  

The Board finds that the evidence of record does not show 
that the veteran has voiding dysfunction manifested by urine 
leakage, urinary frequency, or obstructed voiding requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  The 
Board notes that the evidence shows that the veteran, while 
having voiding dysfunction and urinary frequency, does no 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
Likewise, he does not require catheterization to assist with 
voiding.  

Accordingly, the Board finds that the criteria for a higher 
schedular rating are not met, and thus the veteran's claim 
for a rating greater than 40 percent must be denied.  See, 
McGrath v. Brown, 5 Vet.App. 57 (1993).  Nonetheless, the 
Chief Counsel of VA has held that the Board must address 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) if there is evidence of  "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation by the Board in 
the first instance without such a claim first being referred 
from an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, the Board also finds that the evidence does not show 
exceptional or unusual circumstances that might warrant 
referral for consideration of extraschedular compensation.  
Most notably, the veteran's symptomatology appears to be 
precisely that contemplated by the schedular criteria, 
urinary frequency with the use of absorbent materials and an 
appliance.

Based on the discussion above, the Board finds that the 
criteria for entitlement to an increased rating for chronic 
prostatitis, early benign prostatic hyperplasia, currently 
rated as 40 percent disabling, are not met. 38 C.F.R. §38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, §§ 4.115a, 4.115b, Diagnostic Code 7527 (2000).

C.  Acquired Psychiatric Disorder

The veteran contends that his service connected acquired 
psychiatric disorder is more severe than currently evaluated 
warranting an increased rating.  After a review of the 
evidence, the Board finds that the evidence does not support 
his contentions.  Accordingly his claim fails.  

The veteran established service connection for an adjustment 
disorder with depressed features by means of an October 1998 
rating decision, which assigned a 10 percent disability 
rating.  By means of an August 2000 rating decision, an 
increased rating for this disability was denied.  The veteran 
perfected a timely appeal of this action. 

Chronic adjustment disorder is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9440 of the Schedule.  38 C.F.R. § 4.130 (2000).  Under 
these criteria, a rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is warranted where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent disability evaluation is appropriate for occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2000).

In May 1998, the veteran was afforded a VA mental disorders 
examination.  He reported that he had been married three 
times.  His first marriage lasted six years.  His second 
marriage lasted 12 years.  At the time of the examination he 
was married and had been married to his wife for four years.  
He sought treatment in March 1998 after becoming very 
depressed after back surgery.  Despite receiving some relief 
from medication and group and individual therapy, he remained 
depressed.  He was medicated with antidepressants.  The 
examiner noted that the veteran was well-developed, well-
nourished, and athletic.  He was adequately dressed and 
groomed, alert, aware of the interview situation, and in 
contact with reality.  He had no abnormal tremors, tics, or 
mannerisms.  During the interview, when recalling the past, 
he became tearful.  He was not delusional, nor was he 
actively hallucinating.  He describes feelings of sadness, 
emptiness, some irritability, and some poor sleep.  His 
affect was adequate while his mood was somewhat depressed. He 
was oriented in person, place, and time.  His memory and 
intellectual functioning were well maintained and his 
judgment was good.  His insight was noted to be superficial.  
Diagnosis was adjustment disorder with depressed features.  A 
Global Assessment of Functioning (GAF) score of 55-60 was 
indicated.

A March 1999 VA mental hygiene clinic (MHC) outpatient 
treatment record shows that the veteran reported some benefit 
from treatment at the Day Hospital; however, he reported 
problems with sleep following the death of his mother.  He 
presented with a normal gait and coordination with no 
tremors, rigidity, akasia, orolingual dyskinesia, or gross 
neurological deficit.  There was no evidence of side effects 
from his medications and the veteran was relevant, coherent, 
correct, polite, and cooperative.  However, he was illogical 
at times.  He was in no acute distress with prominent somatic 
complaints.  His mood and affect were depressed.  He did not 
have active hallucinations, delusions, or harmful ideas to 
himself or others.  His cognitive functions were well 
preserved.  Diagnosis was depression, NOS, at present, non-
psychotic after a 6 month medication free period.  

An October 1999 VA MHC treatment records shows that the 
veteran reported insomnia and depression.  He was idle most 
of the day.  The treating physician noted that he failed to 
improve due to erratic compliance with medication.  

A January 2000 VA MHC treatment record shows that the veteran 
again reported insomnia.  He felt depressed since his wife 
left with their 3-year-old son and had gotten a court order 
against him.  Assessment was "depressed with family 
problems."  

VA MHC treatment records dated in February 2000 show that the 
veteran was separated and living apart from his wife.  The 
veteran's wife indicated that he was unfaithful and had 
mistreated her with derogative language.  She reported that 
she got tired of the situation and asked the veteran to seek 
professional help for their marital problems.  The veteran 
admitted to being hard on his wife and agreed to attend 
family therapy.  He stated that he missed his son very much.  
The examining social worker noted that the veteran and his 
wife were having serious marital problems due mainly to the 
veteran's "bizarre behavior and his poor motivation to look 
for treatment." 

A subsequent VA medical record dated in February 2000 
indicates that the veteran was clean, alert and fully 
oriented.  His daily activities consisted of self-care, rest, 
and watching television.  He reported no meaningful leisure 
activities.  The examiner noted that there was no evidence of 
participation in social/community activities.  However, in 
the past he used to be active in diving, jogging, and other 
sports.  He indicated that he was unable to participate in 
these activities due mainly to his spinal disc condition and 
lack of interest.  The examiner noted that the veteran needed 
to improve his self concept and seek new interests in 
accordance with his physical condition.  He also needed to 
improve his self expression and self management in order to 
participate in family, social, and community activities.  

VA MHC treatment records dated in March 2000 show that the 
veteran reported that his marital problems had been improving 
and that his wife decided to return to their home.  He was 
observed to be quite communicative, coherent, and relevant.  

In April 2000, the veteran was afforded a VA mental disorders 
examination.  He complained of difficulty having satisfying 
sexual relations with his wife, due to his back pain.  He 
felt depressed due to an inability to do all of the usual 
activities he used to do.  He also reported poor sleep.  He 
thought a lot about his condition and his child's future.  He 
denied the use of alcohol, but admitted to drinking the 
previous weekend.  He complained of irritability and frequent 
quarrels with his wife.  He was clean and adequately dressed 
and groomed.  He was alert and oriented x3.  His mood was 
slightly depressed and his affect was constricted.  He had 
good attention, concentration, and memory.  Likewise, his 
speech was clear and coherent.  He was not hallucinating and 
was not suicidal or homicidal.  His insight and judgment were 
fair and he exhibited good impulse control.  Diagnosis was 
dysthymia, previously diagnosed as adjustment disorder with 
depressed mood.  The examiner assigned a GAF score of 70.  

The Board finds that the criteria for entitlement to a rating 
of 30 percent are not met.  The Board finds that the 
veteran's symptoms are productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The evidence does 
not show occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.   The 
postservice medical evidence shows that the veteran's 
principal psychiatric complaints arise from marital problems.  
However, these medical records show that his relationship 
with his wife has been improving.  Despite his tendency 
toward social isolation, the Board does not feel that the 
veteran's level of social and industrial impairment rises to 
the level of contemplated by a 30 percent evaluation.  Most 
notably, the veteran's judgment, cognition, and thought 
processes are shown to be intact.

Therefore, the Board finds that the criteria for entitlement 
to an increased rating are not met pursuant to the criteria 
for the evaluation of a chronic adjustment disorder as the 
Board finds that the overall picture of his symptomatology 
more nearly approximates the criteria for a rating of 10 
percent, as he does not have many of the symptoms envisioned 
by the criteria for a rating of 30 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9440 (2000).

D.  TDIU

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and his claim is 
granted.

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he is precluded from securing and 
maintaining substantially gainful employment as a consequence 
of service-connected disabilities, and service-connected 
disabilities alone. The fact that he may currently be 
unemployed is not dispositive; the critical factor is the 
impact of service-connected disorders on his ability to work.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. § 
4.16(a) (2000).

In the present case, the veteran has established service 
connected for the following disabilities:  a low back 
disability, evaluated as 60 percent disabling; a prostate 
condition, evaluated as 40 percent disabling; an acquired 
psychiatric disorder, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; headaches, 
evaluated as 10 percent disabling; anal fissure with 
thrombosed external hemorrhoids, by history, evaluated as 
noncompensable; a bilateral hearing loss disability, 
evaluated as noncompensable; and recurrent pterygium, 
evaluated as noncompensable.  His present combined service 
connected disability rating is 80 percent.  Accordingly, the 
schedular minimum set forth under 38 C.F.R. § 4.16(a) is met.  
Therefore, the determinative question is whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service connected disabilities.  

The evidence shows that the veteran is 51 years old.  He 
stated that he has not worked since his discharge from active 
service.  He is presently in receipt of disability 
compensation from the Social Security Administration (SSA) as 
he is unable to work due to severe impairment caused by his 
lumbar spine disability and his psychiatric disorder.   While 
the Board is not required to defer to rulings rendered by 
adjudicators within the SSA, in the present case, there is no 
evidence to contradict the finding of the SSA.  The Board 
notes that the veteran's combined service connected 
disability rating is 80 percent and that he presently has the 
maximum schedular rating for his back disability.  In light 
of the extent of his service connected disabilities and the 
SSA ruling holding that the veteran is unemployable due 
solely to his back and mental condition without consideration 
of any nonservice connected disorders, the Board finds that, 
given the veteran the benefit of the doubt, entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is warranted.


ORDER

An increased disability rating for a low back disability, 
manifested by status post lumbar laminectomy with clinical 
right L5-S1 lumbar radiculopathy, currently evaluated as 60 
percent disabling, is denied.  An increased disability rating 
for a prostate condition, manifested by chronic prostatitis, 
early benign prostatic hyperplasia, currently evaluated as 40 
percent disabling, is denied.  An increased disability rating 
for an acquired psychiatric disorder, variously diagnosed as 
a chronic adjustment disorder with depressed features and 
dysthymia, currently rated as 10 percent disabling, is 
denied. 

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 

